On the court’s own motion, appeal from the order of the Appellate Division which affirmed the order of Supreme Court granting a preliminary injunction dismissed, without costs, upon the ground it does not finally determine the action within the meaning of the Constitution, and appeal from the order of the Appellate Division which affirmed the order of Supreme Court adjudging appellants to be in criminal contempt of court dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion insofar as it seeks leave to appeal from the nonfinal order of the Appellate Division, dismissed and, insofar as it seeks leave to appeal from the remaining order, denied.
Motion for a stay dismissed as academic.